DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021, has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1 and 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
claim 1 recites, inter alia, that the deposition apparatus comprises “a partition plate that partitions the reaction space and the front chamber for deposition” and that “the deposition apparatus does not include a shower plate.”  However, since the partition plate (14A) includes openings (14a) for the flow of gas therethrough it essentially has the same structure as a shower plate since the latter is basically a plate with a plurality of holes which are configured to deliver the desired gas(es).  Accordingly, it is unclear how the deposition apparatus as claimed can simultaneously possess a partition plate, but not a shower plate since there is no clear distinction between the two types of plates.  Stated in other words since there is no clear demarcation between what constitutes a partition plate and a shower plate, the particular structure required for a plate to be considered as a “partition plate” but not a “shower plate” cannot be readily determined and the claim is therefore considered to be indefinite.  For examination purposes any plate which functions to partition the reaction chamber into different zones is considered to be a “partition plate.”  Dependent claims 4-16 are similarly rejected due to their dependence on claim 1.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 1 and 4-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2012/0118225 to Hsu, et al. (hereinafter “Hsu”) in view of U.S. Patent No. 5,871,586 to Crawley, et al. (“Crawley”). 
Regarding claim 1
a reaction space which is a reaction chamber (see, e.g., Figs. 4A-B, ¶[0038], and ¶¶[0053]-[0069] as well as elsewhere throughout the entire reference which teach a processing volume (4108) provided within a chamber body (4103)); 
a front chamber for deposition (see, e.g., Fig. 4B and  ¶¶[0053]-[0069] which teach a showerhead assembly (4104) which includes a first plenum (4144), a second plenum (4145), and a third plenum (4160), any of which may be considered as the front chamber for deposition as claimed); 
a raw material supply port that is configured to supply a raw material to the reaction space (see, e.g., Fig. 4B and ¶¶[0053]-[0069] which teach a gas conduit (4147) which is configured to supply a raw material to the process volume (4108) via a gas injection hole (4157));
an opening for measuring a temperature of a wafer mounted on a wafer mounting surface of a mounting stage disposed in the reaction space (see, e.g., Fig. 4A and ¶¶[0053]-[0069] which teach that an opening is provided for a pyrometer (4290) to measure the temperature of substrates (4140) mounted on a carrier (4114) provided in the processing volume (4108)); and
a partition plate that partitions the reaction space and the front chamber for deposition (see, e.g., Fig. 4B and ¶¶[0053]-[0069] which teach that a bottom plate (4233) is provided between the process volume (4108) and the first plenum (4144)), 
wherein the raw material supply port is positioned on the same plane as the partition plate or on the reaction space side from the partition plate (see, e.g., 
the opening is positioned on the front chamber for deposition side from the partition plate (see, e.g., Fig. 4A and ¶¶[0053]-[0069] which show that the opening to the pyrometer (4290) necessarily passes through or, alternatively, would be reasonably expected to pass through the first (4144), second (4145), and third (4160) plenums and, due to the presence of the window (4291) and/or shutter (4292) at the bottom of the opening, the opening itself is necessarily located or, alternatively, would be reasonably expected to be located above a bottom surface of the bottom plate (4233)), 
the opening is one end of a pipe for a pyrometer on the reaction space side (see, e.g., Fig. 4A and¶¶[0053]-[0069] which show that the optical path for the pyrometer (4290) has a pipe-like shape which has an opening at a bottom end that opens to the processing volume (4108)), and 
wherein the deposition apparatus does not include a shower plate (See, e.g., Fig. 4B and ¶¶[0053]-[0069] which teach that the assembly (4104) includes a backing plate (4233) which is equated with the claimed partition plate and functions to separate the processing volume (4108) within the chamber body (4103) from a first plenum (4144), and further includes an annular manifold (4170) which separates the first plenum (4144) from a second plenum (4145), and a blocker plate (4161) which separates the second plenum (4145) from a third plenum (4160).  In this regard, each of the backing plate (4233), annular manifold (4170), and blocker plate (4161) may be broadly considered as 
Hsu does not explicitly teach that in a vertical direction from the opening to the wafer mounting surface, a distance between the opening and a surface of the partition plate on the reaction space side is 20% or more of a diameter of the opening.  However, Figs. 4A-B of Hsu shows that the end of the opening for the pyrometer (4290) at the bottom of the window (4291) is located above and separated from a bottom surface of the assembly (4104) by the shutter (4292) and, hence, is necessary located above a bottom surface of the bottom plate (4233).  Although Fig. 4A is not indicated as being drawn to scale, the height of the shutters (4292) and, hence, a distance between a bottom of the window (4291) and a bottom of the assembly (4104) is shown as being at least 50% of a diameter of the opening for the pyrometer (4292) which is greater than the value of 20% as claimed.  Alternatively, in Fig. 11 and col. 5, l. 46 to col. 6, l. 53 Crawley teaches an analogous embodiment of a chemical vapor deposition system in which a plurality of optical pyrometer ports (55), which are each comprised of a small diameter quartz rod (56) contained within a stainless steel tube (57) that passes through a plurality of plates and into a chamber (5), are used to measure the temperature at different locations on a substrate (4).  Figure 11 of Crawley shows that a diameter of the optical pyrometer ports (55) increases from that of the small diameter quartz rods (56) to the larger diameter opening in the vicinity of the inlet (58).  Moreover, in Fig. 11 of Crawley the quartz rod (56) extends through the entire length of the steel tube (57) rather than just through a portion of the opening as is the case for the window (4291) in Fig. 4A of Hsu.  Thus, the teachings prima facie obvious.  It has previously been held that the mere rearrangement of parts (i.e., changing the diameter of the opening and/or the vertical location of the shutter (4292)) without modifying the operation of a device is prima facie obvious.  See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); see also MPEP 2144.04(VI)(C).  
Regarding claim 4, Hsu teaches that the front chamber for deposition is separated into a first area to which a source gas is supplied and a second area in which the opening is present (see, e.g., Figs. 4A-B and ¶¶[0053]-[0069] which teach that the opening area for the pyrometer (4290) is necessarily isolated from and, hence, is separated from the areas which constitutes the first (4144), second (4145), and third (4160) plenums as gas flowing through each of the first (4144), second (4145), and third (4160) plenums cannot enter into the opening area for the pyrometer (4290); furthermore, the walls surrounding the opening area for the pyrometer (4290) and/or a mid-plate (4210) provided between the first (4144) and second (4145) plenums may be considered as a front chamber 
Regarding claim 5, Hsu further teaches:  
a purge gas supply port between the opening and the raw material supply port (see, e.g., Fig. 4B and ¶¶[0053]-[0069] which teach that a purge gas supply line (4133) or central conduit (4148) is provided between one or more of the gas conduits (4147) and the opening for the pyrometer (4290)),
wherein a flow direction of a purge gas which is supplied from the purge gas supply port to the reaction space intersects a line connecting the opening and the raw material supply port (see, e.g., Figs. 4A-B and ¶¶[0053]-[0069] which teach that a non-reactive gas (4151) flows downward through supply line (4133) which therefore means that a flow direction of the non-reactive gas (4151) intersects a line connecting the opening to the pyrometer (4290) and one or more of the gas conduits (4147)).  
Regarding claim 6, Hsu does not explicitly teach a purge gas supply element for supplying a purge gas from the opening to the reaction space.  However, as noted supra with respect to the rejection of claim 1, in Fig. 11 and col. 5, l. 46 to col. 6, l. 53 Crawley teaches an analogous embodiment of a chemical vapor deposition system in which a plurality of optical pyrometer ports (55), which are each comprised of a small diameter quartz rod (56) contained within a stainless steel tube (57) that passes through a plurality of plates and into a chamber (5), are used to measure the temperature at different locations on a substrate (4).  In col. 6, ll. 3-8 Crawley specifically teaches that each port (55) includes an inlet (58) in which a small quantity of an inert gas can be introduced 
Regarding claim 7, Hsu teaches that
wherein the raw material supply port is one end of a raw material supply pipe (see, e.g., Fig. 4B and ¶¶[0053]-[0069] which teach that the gas injection hole (4157) is provided at a distal end of the gas conduit (4147)), and 
a source gas is separated from other spaces up to the raw material supply port (see, e.g., Fig. 4B and ¶¶[0053]-[0069] which teach that a first process gas (4154) which flows through gas conduit (4147) and out through injection hole (4157) is separated from other spaces up until being discharged through injection hole (4157)).
Regarding claim 8, Hsu teaches a radiation pyrometer for measuring a temperature of a wafer (see, e.g., Fig. 4A and ¶¶[0053]-[0069] which teach that a pyrometer (4290) is used to measure a temperature of the substrates (4140)).  
Regarding claim 9, Hsu teaches a raw material supply pipe, wherein the raw material supply port is provided at a distal end of the raw material supply pipe (see, e.g., Fig. 4B and ¶¶[0053]-[0069] which teach that a raw material gas (4155) is supplied through gas conduit (4147) with a gas injection hole (4157) being provided at a distal end of the gas conduit (4147)).
Regarding claim 10, Hsu teaches that 
wherein the front chamber for deposition includes a first area to which a source gas is supplied and a second area inside of which a pyrometer port is provided, which are divided by a front chamber partition plate (see, e.g., Figs. 4A-B and ¶¶[0053]-[0069] which teach that the opening area for the pyrometer (4290) is necessarily isolated from and, hence, is separated from the areas which constitutes the first (4144), second (4145), and third (4160) plenums as gas flowing through each of the first (4144), second (4145), and third (4160) plenums cannot enter into the opening area for the pyrometer (4290); furthermore, the walls surrounding the opening area for the pyrometer (4290) and/or a mid-plate (4210) provided between the first (4144) and second (4145) plenums may be considered as a front chamber partition plate which separates the opening to the pyrometer (4290) from the area within the first (4144) and/or second (4145) plenum where source gas is supplied), and
the raw material supply port is provided in the partition plate that partitions the first area and the front chamber for deposition (see, e.g., Fig. 4B and ¶¶[0053]-[0069] which teach that the gas injection hole (4157) is provided within the bottom plate (4233) which separates the process volume (4108) from the first (4144) and second (4145) plenums).   
Regarding claim 11, Hsu teaches 
a pipe for a pyrometer (see, e.g., Fig. 4A and ¶¶[0053]-[0069] which teach that an optical path having a pipe-like shape is provided beneath a pyrometer (4290)),
wherein the opening for measuring the temperature of the wafer is provided at a distal end of the pipe for a pyrometer (see, e.g., Fig. 4A and ¶¶[0053]-[0069] which teach that an opening for measuring the temperature of the substrates (4140) is provided at a bottom of the pipe).
Regarding claim 12, Hsu teaches that a source gas as a raw material is supplied to the wafer to perform film deposition (see, e.g., Figs. 4A-B and ¶¶[0053]-[0069] which teach that a first precursor gas (4154), a second precursor gas (4155), and/or a process gas (4152) may be supplied to the substrates (4140) in order to perform film deposition on the substrates (4140)).
Regarding claim 13, Hsu teaches that the pipe for a pyrometer is located in the front chamber for deposition (see, e.g., Fig. 4A and ¶¶[0053]-[0069] which show that the cylindrical pipe forming the opening to the pyrometer (4290) necessarily passes through or, alternatively, would be reasonably expected to pass through the first (4144), second (4145), and third (4160) plenums).  
Regarding claim 14, Hsu teaches that a part of the pipe for a pyrometer protrudes outside of the front chamber (see, e.g., Fig. 4A and ¶¶[0053]-[0069] which show that a top of the cylindrical pipe forming the opening to the pyrometer (4290) protrudes outside a top of the showerhead assembly (4104)).  
Regarding claim 15, Hsu does not explicitly teach that the distance between the opening and the surface of the partition plate on the reaction space side is 500% or less of the diameter of the opening.  However, as noted supra with respect to the rejection of claim 1, in Figs. 4A-B Hsu shows that the end of the opening for the pyrometer (4290) at the bottom of the window (4291) is located above and separated from a bottom surface prima facie obvious.  It has previously been held that the mere rearrangement of parts (i.e., changing the diameter of the opening and/or the vertical location of the shutter (4292)) without modifying the operation of a device is prima facie obvious.  See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); see also MPEP 2144.04(VI)(C).  
Regarding claim 16, Hsu does not explicitly teach that the raw material supply port is positioned on the reaction space side from the partition plate.  However, as noted supra with respect to the rejection of claim 1, in Figs. 3 & 9 and col. 4, l. 17 to col. 6, l. 53 Crawley teaches an analogous embodiment of a chemical vapor deposition system having an injector assembly (8) which includes, inter alia, first (21), second (24), and third (39) conduits which pass through at least second (17) and third (19) plates in order to form a gas delivery system within the injector assembly (8).  As shown specifically in Figs. 3 and 9, the gas conduits (21), (24), and (39) are vacuum brazed to the third plate (19) and, as such, extend into the reaction chamber (5) side of the third plate (19).  Thus, a person of ordinary skill in the art would look to the teachings of Crawley and would readily recognize that the gas conduit (4147) in Fig. 4B of Hsu may extend past the upper plane formed within the gas injection hole (4157) on the bottom plate (4233) as (i) a matter of design choice, (ii) in order to, for example, secure the gas conduit (4147) within the gas injection hole (4157) by brazing, and/or (iii) to facilitate better mixing within the recess (4150).  Alternatively, it is noted that in Fig. 4B the gas injection hole (4157) on the gas conduit (4147) is on substantially the same plane as a bottom surface of the bottom plate (4233).  In this regard, in order to be considered as being positioned below the plane m, for example, in order to be considered as being “positioned in the reaction space side from the partition plate” as claimed.  In this regard the location of the distal end of the gas conduit (4147) in Fig. 4B of Hsu may be considered as being sufficiently close to the reaction space side of the bottom plate (4233) that it exhibits the same properties and/or yields the same results.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2144.05(I).

Response to Arguments
Applicant’s arguments have been considered, but are unpersuasive and are moot in view of the new grounds of rejection set forth in this Office Action.  
Applicants argue that since Figs. 4A-B of Hsu show a showerhead assembly (4104) and Crowley discloses a showerhead plate in Figs. 5 and 10, the teachings of Hsu and Crowley cannot be relied upon because amended claim 1 recites that “the deposition apparatus does not include a shower plate.”  See applicants’ 12/21/2021 reply, p. 6.  Applicants’ argument is noted, but it is pointed out that the specification as originally filed does not provide a clear definition for a “shower plate” such that it can be distinguished from a “partition plate” as claimed.  The partition plate (14A) in Figs. 1-6 of the instant application include a plurality of openings (14a) which permit supra with respect to the rejections of claim 1, Fig. 4B and ¶¶[0053]-[0069] of Crowley teach that the assembly (4104) includes a backing plate (4233) which is equated with the claimed partition plate and functions to separate the processing volume (4108) within the chamber body (4103) from a first plenum (4144).  The assembly (4104) further includes an annular manifold (4170) which separates the first plenum (4144) from a second plenum (4145) and a blocker plate (4161) which separates the second plenum (4145) from a third plenum (4160).  In this regard, each of the backing plate (4233), the annular manifold (4170), and the blocker plate (4161) may be broadly considered as embodiments of a partition plate and, as such, in providing the claim with its broadest reasonable interpretation, the assembly (4104) does not include a shower plate as claimed.
Applicants then argue that since the apparatus of Hsu includes a shutter (4294), the purpose of the present invention and that of Hsu are different from each other.  Id. at p. 7.  Applicants’ argument is noted, but it is pointed out that patentability is based on whether the prior art teaches each and every element recited in the claims, not whether the prior art apparatus is used for the same purpose or in the same manner.  In this case, regardless of whether the instant application does or does not have a shutter analogous to that used in Hsu, the apparatus taught by the combination of Hsu and Crawley teaches each and every element recited in claim 1 and the requisite motivation to combine has been provided.  Accordingly, a prima facie case of obviousness has been properly established for the rejection of claim 1.  
Id. at p. 7.  Applicants’ argument is noted, but is moot in view of the new grounds of rejection set forth in this Office Action.  As noted supra with respect to the rejection of claim 16, in Figs. 3 & 9 of Crawley the gas conduits (21), (24), and (39) are vacuum brazed to the third plate (19) and, as such, extend into the reaction chamber (5) side of the third plate (19).  Thus, a person of ordinary skill in the art would look to the teachings of Crawley and would readily recognize that the gas conduit (4147) in Fig. 4B of Hsu may extend past the upper plane formed within the gas injection hole (4157) on the bottom plate (4233) as (i) a matter of design choice, (ii) in order to, for example, secure the gas conduit (4147) within the gas injection hole (4157) by brazing, and/or (iii) to facilitate better mixing within the recess (4150).  Alternatively, since the gas injection hole (4157) on the gas conduit (4147) in Fig. 4B is on substantially the same plane as a bottom surface of the bottom plate (4233), it is infinitely close to being “on the reaction space side” as claimed.  In order to be considered as being positioned below the plane of the bottom plate (4233) and in the “reaction space side” of the of the bottom plate (4233), the end of the gas conduit (4147) only needs to extend below the plane by only a tiny amount such as 1 m, for example, in order to be considered as being “positioned in the reaction space side from the partition plate” as claimed.  In this regard the location of the distal end of the gas conduit (4147) in Fig. 4B of Hsu may be considered as being 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714